The Honorable Sue Madison State Senator 573 Rock Cliff Road Fayetteville, AR 72701
Dear Senator Madison:
This is in response to your request for an opinion on the following question:
  Under Arkansas law, if a club or organization located on a school campus sells food or soft drinks, what entity is responsible for maintaining the accounts and records of the revenue raised from the sale of such items?
RESPONSE
The revenues you have described as generated from the sale of food or soft drinks in support of a school club or organization are commonly referred to as activity funds. Subsection 6-13-701(e)(1)(A) through (D) (Repl. 1999) defines the term "activity funds" as follows:
  (e)(1) For the purposes of this section, "activity funds" means those funds whose sources of revenues are from:
  (A) The sale of tickets to athletic contests or other school-sponsored activities;
(B) The sale of food, except that which is sold in the lunchroom;
(C) The sale of soft drinks, school supplies, and books; and
(D) Fees charged by clubs and organizations.
This same statute sets forth the procedure and responsible party for maintaining activity funds. Specifically, A.C.A. § 6-13-701(e) provides in pertinent part as follows:
  (2)(A) All school districts may maintain activity funds and school service funds at the school.
  (B) All activity funds and school food service funds shall be maintained and accounted for in accordance with guidelines and procedures established by the Department of Education.
  (C) The superintendent of the school maintaining activity funds and school food service funds shall be the official custodian of all activity funds and school service funds and shall be responsible and accountable for the funds.
  (D) By resolution adopted by a majority vote of the local school district board of directors, the superintendent may appoint another school employee to be the cocustodian of any or all activity funds and school food service funds.
  (E) The cocustodian shall also be responsible and accountable for activity funds and school food service funds maintained by the cocustodian.
A review of the above cited Arkansas Code provisions governing school activity funds compels the conclusion that the superintendent of the district is the official custodian of all activity funds. Upon resolution of the school district board of directors, the superintendent may appoint a school employee as co-custodian of the activity fund. The appointed co-custodian shall then also be responsible for the accounts and records of any or all activity funds for which he has been appointed co-custodian.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:ECW/cyh